Title: From John Adams to United States Senate, 13 July 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States—July 13th 1798

A Resolution of both Houses of Congress, authorizing an adjournment on Monday the 16th of this month has been laid before me—Sensible of the severity of the service in so long a session, it is with great Reluctance, that I find myself obliged to offer any consideration, which may operate against the inclinations of the Members; but certain measures of Executive Authority, which will Require the consideration of the Senate, and which cannot be matured in all probability before Monday or Tuesday, oblige me to Request of the Senate, that they would continue their session until Wednesday or Thursday.

John Adams